WHEELER, District Judge.
These are roses and azaleas mollis. They were assessed under paragraph 234£ of the tariff act of 1894, which provides for “orchids, lily of the valley, azaleas, palms, and other plants used for forcing under glass for cut flowers, or decorative purposes,” against a protest that they should come in free under paragraph 587, which provides for free entry of “plants, trees, shrubs, and vines for all kinds cotnmonly known as nursery stock.” These do not appear to be nursery stock, within that description. Decision affirmed.